Title: John Bondfield to the Commissioners, 15 September 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 15 Sept 1778
     
     Referring to what I had the Honor to write you the 12th Current. Yesterday arrived from Virginia the Cutter Tartar Capt. Southcomb. He left York River the 29th July. Private Letters by him are dated the 21st of same contain no accounts other than them at hand. He reports a report of Comte d’Estaing having taken five English Frigates, that New York was closely blockt up and no doubt of the entire of the English Forces would fall into the hands of United Allied Forces.
     
     With due respect I have the honor to be Sirs Your most Obedient Humble Servt
     
      John Bondfield
     
     
      I attended the last earthly services to Capt. Ayres the 13th instant who I had decently Interd as is allow’d to Protestants at this place.
      Mr. W. Franklins Commission will be forwarded this Week.
     
    